Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 1 of 34 PageID #: 265




                             UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


 SPACETIME3D, INC.,

                 Plaintiff,
                                                     Civil Action No. 2:19-cv-00372-JRG
 v.
                                                  JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS CO. LTD. and
 SAMSUNG ELECTRONICS AMERICA,
 INC.,

                              Defendants.


                         SAMSUNG ELECTRONICS CO., LTD.’S AND
                         SAMSUNG ELECTRONICS AMERICA, INC.’S
                          ANSWER AND AFFIRMATIVE DEFENSES


        Defendants Samsung Electronics Co., Ltd. (“SEC”) and Samsung Electronics America,

Inc. (“SEA”) (collectively referred to herein as “Samsung” or “Defendants”), answer Plaintiff

SpaceTime3D, Inc.’s (“Plaintiff” or “SpaceTime”) Complaint for Patent Infringement

(“Complaint”; D.I. 1) as follows. Except as expressly admitted, Samsung denies each and every

allegation in Plaintiff’s Complaint. Samsung’s specific responses to the numbered allegations

are set forth below.

                                            COMPLAINT

        1.      Samsung admits that Plaintiff’s pleading purports to be a complaint for patent

infringement, but denies Samsung has infringed any valid and enforceable patent claim or that

Plaintiff is entitled to any relief.




                                                 1
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 2 of 34 PageID #: 266




                                         THE PARTIES

       2.      Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 2 of the Complaint, and therefore denies them.

       3.      SEC admits that it is a Korean corporation and that SEC’s headquarters are

located at 129, Samsung-ro, Yeongtong-gu, Suwon-si, Gyeonggi-do, Korea. SEC denies the

remaining allegations of paragraph 3 of the Complaint.

       4.      SEA admits that it is a New York corporation and that SEA’s principal place of

business is located at 85 Challenger Road, Ridgefield Park, New Jersey 07660. Samsung admits

that it has a registered agent for service of process named CT Corporation System that has an

address listed in Texas as 1999 Bryan St., Ste. 900, Dallas, TX 75201. SEA denies the

remaining allegations of paragraph 4 of the Complaint.

       5.      Samsung admits that SEA is a wholly-owned subsidiary of SEC, and that SEA is

involved in the sale and distribution of certain Samsung consumer electronic products in the

United States. Samsung denies that it has infringed any valid and enforceable patent claim or

that Plaintiff is entitled to any relief. Except as expressly admitted, Samsung denies the

allegations of paragraph 5 of the Complaint.

       6.      SEA admits that effective January 2015 Samsung Telecommunications America,

LLC (“STA”) merged with SEA and that STA ceased to exist as a separate entity, that STA

previously had an office located in Richardson, Texas, and that STA was previously involved in

the sales and distribution of certain Samsung-branded consumer electronic products in the United

States prior to January 2015.




                                                 2
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 3 of 34 PageID #: 267




                                 JURISDICTION AND VENUE

       7.      Samsung admits that this Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1338(a), and that the Complaint purports to allege an action arising

under the patent laws of the United States. Samsung denies that it is in any way liable or

indebted to Plaintiff under these or any other claims.

       8.      Samsung does not contest, solely for the purpose of the present litigation, whether

personal jurisdiction over it properly lies in this District. Samsung admits that SEA has offices

in the Eastern District of Texas. Samsung admits that SEC and SEA did not dispute personal

jurisdiction in their Answers filed in Barkan Wireless v. Samsung Electronics, Co., Ltd. et al.,

No. 2:18-cv-00028-JRG (E.D. Tex. Apr. 23, 2018), Immersion Corp. v. Samsung Electronics

America, Inc., No. 2:17-cv-00572 (E.D. Tex. Oct. 24, 2017) and Richardson v. Samsung

Electronics Co., Ltd., No. 6:17-cv-00428 (E.D. Tex. Oct. 20, 2017). Samsung denies that it

imports, offers for sale, makes, uses, or sells products that infringe the asserted patents.

Samsung denies that it is in any way liable or indebted to Plaintiff under these or any other

claims. The remaining allegations in Paragraph 8 constitute conclusions of law, no response of

Samsung is required; to the extent an answer is required, Samsung denies the allegations.

       9.      SEC does not contest at this time, and solely for the purpose of the present

litigation, whether venue over it properly lies in this District, but SEC denies that venue in this

District is convenient and SEC reserves the right to seek transfer to a more appropriate or

convenient forum. The remaining allegations in paragraph 9 constitute conclusions of law and

no response of Samsung is required; to the extent an answer is required, Samsung denies the

allegations.




                                                  3
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 4 of 34 PageID #: 268




       10.     SEA does not contest at this time, and solely for the purpose of the present

litigation, whether venue over it properly lies in this District. SEA admits that it has an office

located in the Eastern District of Texas. SEA denies that it has committed acts of infringement

related to the asserted patents in the District. Samsung denies that it is in any way liable or

indebted to Plaintiff under these or any other claims. The remaining allegations in paragraph 10

constitute conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations.

       11.     Samsung admits that in their Answer filed in Richardson v. Samsung Electronics

Co., Ltd., No. 6:17-cv-00428 (E.D. Tex. Oct. 20, 2017) SEC and SEA admitted that venue was

proper solely in that case. Samsung admits that in their Answer filed in Immersion Corp. v.

Samsung Electronics America, Inc., No. 2:17-cv-00572 (E.D. Tex. Oct. 24, 2017) SEC and SEA

did not contest, solely for the purpose of that case, whether venue over them was proper in this

District, but denied that venue was convenient. Samsung admits that in their Answer filed in

Barkan Wireless v. Samsung Electronics, Co., Ltd. et al., No. 2:18-cv-00028-JRG (E.D. Tex.

Apr. 23, 2018) SEC and SEA did not contest, solely for the purpose of that case, whether venue

over them was proper in this District, but denied that venue was convenient.

                                       PATENTS-IN-SUIT

       12.     Samsung admits that what appears to be a copy of United States Patent No.

8,881,048 (the “’048 patent”) is attached to the Complaint as Exhibit A. Samsung admits that

the face of the patent attached to the Complaint as Exhibit A states “System and Method for

Providing Three-Dimensional Graphical User Interface,” refers to U.S. Patent No. 7,735,018 (the

“’018 patent”), purports to list a “Filed” date of “Mar. 31, 2010,” identifies the “Date of Patent:”

as “Nov. 4, 2014,” and purports to list the “Inventor” as “E. Eddie Bakhash.” Except as




                                                  4
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 5 of 34 PageID #: 269




expressly admitted, Samsung is without knowledge or information sufficient to form a belief as

to the truth of the allegations of paragraph 12 of the Complaint, and therefore denies them.

       13.     Samsung admits that what appears to be a copy of United States Patent No.

9,304,654 (the “’654 patent”) is attached to the Complaint as Exhibit B. Samsung admits that

the face of the patent attached to the Complaint as Exhibit B states “System and Method for

Displaying a Timeline Associated with a Plurality of Applications,” refers to the ’018 and ’048

patents, purports to list a “Filed” date of “Sep. 30, 2014,” identifies the “Date of Patent:” as

“Apr. 5, 2016,” and purports to list the “Inventor” as “Ezra Eddie Bakhash.” Except as expressly

admitted, Samsung is without knowledge or information sufficient to form a belief as to the truth

of the allegations of paragraph 13 of the Complaint, and therefore denies them.

       14.     Samsung admits that what appears to be a copy of United States Patent No.

9,696,868 (the “’868 patent”) is attached to the Complaint as Exhibit C. Samsung admits that

the face of the patent attached to the Complaint as Exhibit C states “System and Method for

Providing Three-Dimensional Graphical User Interface,” refers to the’654 patent, purports to list

a “Filed” date of “Feb. 5, 2015,” identifies the “Date of Patent:” as “Jul. 4, 2017,” and purports

to list the “Inventor” as “Ezra Eddie Bakhash.” Except as expressly admitted, Samsung is

without knowledge or information sufficient to form a belief as to the truth of the allegations of

paragraph 14 of the Complaint, and therefore denies them.

       15.     Samsung admits that the Complaint purports to refer to the ’048, ’654 and ’868

patents collectively as the “patents-in-suit.”

       16.       Samsung is without knowledge or information sufficient to form a belief as to

the truth of the allegations of paragraph 16 of the Complaint, and therefore denies them.




                                                  5
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 6 of 34 PageID #: 270




       17.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 17 of the Complaint, and therefore denies them.

       18.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 18 of the Complaint, and therefore denies them.

       19.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 19 of the Complaint, and therefore denies them.

       20.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 20 of the Complaint, and therefore denies them.

       21.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 21 of the Complaint, and therefore denies them.

       22.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 22 of the Complaint, and therefore denies them.

       23.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 23 of the Complaint, and therefore denies them.

       24.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 24 of the Complaint, and therefore denies them.

       25.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 25 of the Complaint, and therefore denies them.

       THE PARTIES’ ALLEGED PAST RELATIONSHIP AND DEFENDANTS’
              ALLEGED USE OF SPACETIME3D’S TECHNOLOGY


       26.     Samsung admits that SEA is a wholly-owned subsidiary of SEC, and that

Samsung is generally involved in the manufacture and sale of, among other products, mobile

consumer electronic products.




                                                6
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 7 of 34 PageID #: 271




       27.     Samsung denies the allegations in paragraph 27 of the Complaint.

       28.     Samsung denies the allegations in paragraph 28 of the Complaint.

       29.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 29 of the Complaint, and therefore denies them.

       30.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 30 of the Complaint, and therefore denies them.

       31.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 31 of the Complaint, and therefore denies them.

       32.     Samsung is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 32 of the Complaint, and therefore denies them.

       33.     Based on current information and belief, Samsung is informed and believes that in

or about February 2008, a person with an SEA email address communicated by email with a

person with a “spacetime3d” email address. Samsung denies that the remaining allegations in

paragraph 33 of the Complaint are complete or accurate, and based on its current investigation to

date Samsung is without knowledge or information sufficient to form a belief as to the truth of

the remaining allegations of paragraph 33 of the Complaint, and therefore denies them.

       34.     Based on current information and belief, Samsung is informed and believes that in

or about February 2008, a person with a “spacetime3d” email address communicated by email

with a person with an SEA email address. Samsung denies that the remaining allegations in

paragraph 34 of the Complaint are complete or accurate, and based on its current investigation to

date Samsung is without knowledge or information sufficient to form a belief as to the truth of

the remaining allegations of paragraph 34 of the Complaint, and therefore denies them.




                                                7
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 8 of 34 PageID #: 272




       35.     Based on its current investigation to date Samsung is without knowledge or

information sufficient to form a belief as to the truth of the allegations of paragraph 35 of the

Complaint, and therefore denies them.

       36.     Based on current information and belief, Samsung is informed and believes that in

or about March 2008, a person with a “spacetime3d” email address communicated by email with

a person with an SEA email address. Samsung denies that the remaining allegations in

paragraph 36 of the Complaint are complete or accurate, and based on its current investigation to

date Samsung is without knowledge or information sufficient to form a belief as to the truth of

the remaining allegations of paragraph 36 of the Complaint, and therefore denies them.

       37.     Based on current information and belief, Samsung is informed and believes that in

or about May 2008, a person with an SEA email address communicated by email with a person

with a “spacetime3d” email address. Samsung denies that the remaining allegations in paragraph

37 of the Complaint are complete or accurate, and based on its current investigation to date

Samsung is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of paragraph 37 of the Complaint, and therefore denies them.

       38.     Based on its current investigation to date Samsung is without knowledge or

information sufficient to form a belief as to the truth of the allegations of paragraph 38 of the

Complaint, and therefore denies them.

       39.     Based on its current investigation to date Samsung is without knowledge or

information sufficient to form a belief as to the truth of the allegations of paragraph 39 of the

Complaint, and therefore denies them.




                                                  8
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 9 of 34 PageID #: 273




       40.     Based on its current investigation to date Samsung is without knowledge or

information sufficient to form a belief as to the truth of the allegations of paragraph 40 of the

Complaint, and therefore denies them.

       41.     Based on its current investigation to date Samsung is without knowledge or

information sufficient to form a belief as to the truth of the allegations of paragraph 41 of the

Complaint, and therefore denies them.

       42.     Based on its current investigation to date Samsung is without knowledge or

information sufficient to form a belief as to the truth of the allegations of paragraph 42 of the

Complaint, and therefore denies them.

       43.     Based on current information and belief, Samsung is informed and believes that in

or about April 2010, a person with an SEA email address communicated by email with a person

with a “spacetime3d” email address. Samsung denies that the remaining allegations in paragraph

43 of the Complaint are complete or accurate, and based on its current investigation to date

Samsung is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of paragraph 43 of the Complaint, and therefore denies them.

       44.     Based on current information and belief, Samsung is informed and believes that in

or about April 2010, a person with an SEA email address communicated by email with a person

with a “spacetime3d” email address. Samsung denies that the remaining allegations in paragraph

44 of the Complaint are complete or accurate, and based on its current investigation to date

Samsung is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of paragraph 44 of the Complaint, and therefore denies them.




                                                  9
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 10 of 34 PageID #: 274




       45.     Based on its current investigation to date Samsung is without knowledge or

information sufficient to form a belief as to the truth of the allegations of paragraph 45 of the

Complaint, and therefore denies them.

       46.     Based on current information and belief, Samsung is informed and believes that in

or about May 2010, a person with a “spacetime3d” email address communicated by email with a

person with an SEA email address. Samsung denies that the remaining allegations in paragraph

46 of the Complaint are complete or accurate, and based on its current investigation to date

Samsung is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of paragraph 46 of the Complaint, and therefore denies them.

       47.     Based on current information and belief, Samsung is informed and believes that in

or about May 2010, a person with a “spacetime3d” email address communicated by email with a

person with an SEA email address. Samsung denies that the remaining allegations in paragraph

47 of the Complaint are complete or accurate, and based on its current investigation to date

Samsung is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of paragraph 47 of the Complaint, and therefore denies them.

       48.     Based on its current investigation to date Samsung is without knowledge or

information sufficient to form a belief as to the truth of the allegations of paragraph 48 of the

Complaint, and therefore denies them.

       49.     The first sentence of paragraph 49 of the Complaint appears to constitute a

conclusion of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegation. Samsung denies that the remaining allegations in paragraph 49

of the Complaint are complete or accurate, and based on its current investigation to date




                                                 10
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 11 of 34 PageID #: 275




Samsung is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of paragraph 49 of the Complaint, and therefore denies them.

        50.     Samsung denies that the allegations in paragraph 50 of the Complaint are

complete or accurate, and based on its current investigation to date Samsung is without

knowledge or information sufficient to form a belief as to the truth of the allegations of

paragraph 50 of the Complaint, and therefore denies them.

        51.     Samsung denies that the allegations in paragraph 51 of the Complaint are

complete or accurate, and based on its current investigation to date Samsung is without

knowledge or information sufficient to form a belief as to the truth of the allegations of

paragraph 51 of the Complaint, and therefore denies them

        52.     Samsung denies the allegations in paragraph 52 of the Complaint.

                   DEFENDANTS’ ALLEGEDLY ACCUSED PRODUCTS

        53.     Samsung admits that paragraph 53 of the Complaint purports to define the term

“Accused Products” as stated in paragraph 53. Samsung denies that it has infringed any valid

and enforceable patent claim or that Plaintiff is entitled to any relief.

        54.     Samsung denies the allegations in paragraph 54 of the Complaint.

        55.     Samsung denies that the allegations in paragraph 55 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them.

        56.     Samsung denies the allegations in paragraph 56 of the Complaint.

        57.     Samsung denies that the allegations in paragraph 57 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 57 of the Complaint also appear to contain




                                                  11
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 12 of 34 PageID #: 276




conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations.

       58.     Samsung denies that the allegations in paragraph 58 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 58 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations.

       59.     Samsung denies that the allegations in paragraph 59 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 59 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations.

       60.     Samsung denies the allegations in the first sentence of paragraph 60 of the

Complaint. Samsung denies that the allegations in paragraph 60 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 60 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations.

       61.     Samsung denies that the allegations in paragraph 61 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 61 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations.




                                               12
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 13 of 34 PageID #: 277




        62.     Samsung denies that the allegations in paragraph 62 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 62 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations.

                                               COUNT 1

               ALLEGED INFRINGEMENT OF U.S. PATENT NO. 8,881,048


        63.     Samsung incorporates by reference its responses to each preceding paragraph as if

fully set forth herein.

        64.     Samsung denies the allegations in paragraph 64 of the Complaint.

        65.     Samsung denies the allegations in paragraph 65 of the Complaint.

        66.     Samsung admits that paragraph 66 purports to recite claim 8 of the ’048 patent.

Samsung is currently without knowledge or information sufficient to form a belief as to the truth

of the remaining allegations of paragraph 66 of the Complaint, and therefore denies them.

        67.     Samsung denies the allegations in paragraph 67 of the Complaint.

        68.     Samsung denies that the allegations in paragraph 68 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 68 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        69.     Samsung denies that the allegations in paragraph 69 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that



                                                    13
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 14 of 34 PageID #: 278




basis denies them. The allegations in paragraph 69 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        70.     Samsung denies that the allegations in paragraph 70 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 70 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        71.     Samsung denies that the allegations in paragraph 71 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 71 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        72.     Samsung denies that the allegations in paragraph 72 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 72 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.




                                                    14
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 15 of 34 PageID #: 279




        73.     Samsung denies that the allegations in paragraph 73 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 73 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        74.     Samsung denies that the allegations in paragraph 74 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 74 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        75.     Samsung denies that the allegations in paragraph 75 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 75 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        76.     Samsung denies that the allegations in paragraph 76 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 76 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,




                                                    15
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 16 of 34 PageID #: 280




Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        77.     Samsung denies that the allegations in paragraph 77 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 77 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        78.     Samsung denies that the allegations in paragraph 78 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 78 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        79.     Samsung denies that the allegations in paragraph 79 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 79 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        80.     Samsung denies that the allegations in paragraph 80 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 80 of the Complaint also appear to contain




                                                    16
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 17 of 34 PageID #: 281




conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        81.     Samsung denies that the allegations in paragraph 81 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 81 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        82.     Samsung denies that the allegations in paragraph 82 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 82 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        83.     Samsung denies that the allegations in paragraph 83 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 83 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        84.     Samsung denies that the allegations in paragraph 84 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that




                                                    17
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 18 of 34 PageID #: 282




basis denies them. The allegations in paragraph 84 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        85.     Samsung denies the allegations in paragraph 85 of the Complaint.

        86.     Samsung denies the allegations in paragraph 86 of the Complaint.

        87.     Samsung denies the allegations in paragraph 87 of the Complaint.

                                               COUNT 2

               ALLEGED INFRINGEMENT OF U.S. PATENT NO. 9,304,654


        88.     Samsung incorporates by reference its responses to each preceding paragraph as if

fully set forth herein.

        89.     Samsung denies the allegations in paragraph 89 of the Complaint.

        90.     Samsung denies the allegations in paragraph 90 of the Complaint.

        91.     Samsung admits that paragraph 91 purports to recite claim 10 of the ’654 patent.

Samsung is currently without knowledge or information sufficient to form a belief as to the truth

of the remaining allegations of paragraph 91 of the Complaint, and therefore denies them.

        92.     Samsung denies the allegations in paragraph 92 of the Complaint.

        93.     Samsung denies that the allegations in paragraph 93 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 93 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.



                                                    18
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 19 of 34 PageID #: 283




        94.     Samsung denies that the allegations in paragraph 94 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 94 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        95.     Samsung denies that the allegations in paragraph 95 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 95 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        96.     Samsung denies that the allegations in paragraph 96 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 96 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        97.     Samsung denies that the allegations in paragraph 97 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 97 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,




                                                    19
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 20 of 34 PageID #: 284




Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        98.     Samsung denies that the allegations in paragraph 98 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 98 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        99.     Samsung denies that the allegations in paragraph 99 of the Complaint concerning

Plaintiff’s characterization of certain Samsung products are complete or accurate, and on that

basis denies them. The allegations in paragraph 99 of the Complaint also appear to contain

conclusions of law and no response of Samsung is required; to the extent an answer is required,

Samsung denies the allegations. Samsung denies that it has infringed any valid and enforceable

patent claim or that Plaintiff is entitled to any relief.

        100.    Samsung denies that the allegations in paragraph 100 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 100 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        101.    Samsung denies that the allegations in paragraph 101 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 101 of the Complaint also appear to




                                                    20
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 21 of 34 PageID #: 285




contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        102.    Samsung denies that the allegations in paragraph 102 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 102 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        103.    Samsung denies that the allegations in paragraph 103 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 103 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        104.    Samsung denies that the allegations in paragraph 104 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 104 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        105.    Samsung denies that the allegations in paragraph 105 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and




                                                   21
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 22 of 34 PageID #: 286




on that basis denies them. The allegations in paragraph 105 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        106.    Samsung denies that the allegations in paragraph 106 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 106 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        107.    Samsung denies that the allegations in paragraph 107 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 107 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        108.    Samsung denies that the allegations in paragraph 108 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 108 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.




                                                   22
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 23 of 34 PageID #: 287




        109.    Samsung denies that the allegations in paragraph 109 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 109 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        110.    Samsung denies that the allegations in paragraph 110 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 110 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        111.    Samsung denies the allegations in paragraph 111 of the Complaint.

        112.    Samsung denies the allegations in paragraph 112 of the Complaint.

        113.    Samsung denies the allegations in paragraph 113 of the Complaint.

        114.    Samsung denies the allegations in paragraph 114 of the Complaint.


                                              COUNT 3

               ALLEGED INFRINGEMENT OF U.S. PATENT NO. 9,696,868


        115.    Samsung incorporates by reference its responses to each preceding paragraph as if

fully set forth herein.

        116.    Samsung denies the allegations in paragraph 116 of the Complaint.

        117.    Samsung denies the allegations in paragraph 117 of the Complaint.




                                                   23
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 24 of 34 PageID #: 288




        118.    Samsung admits that paragraph 118 purports to recite claim 10 of the ’868 patent.

Samsung is currently without knowledge or information sufficient to form a belief as to the truth

of the remaining allegations of paragraph 118 of the Complaint, and therefore denies them.

        119.    Samsung denies the allegations in paragraph 119 of the Complaint.

        120.    Samsung denies that the allegations in paragraph 120 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 120 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        121.    Samsung denies that the allegations in paragraph 121 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 121 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        122.    Samsung denies that the allegations in paragraph 122 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 122 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.




                                                   24
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 25 of 34 PageID #: 289




        123.    Samsung denies that the allegations in paragraph 123 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 123 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        124.    Samsung denies that the allegations in paragraph 124 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 124 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        125.    Samsung denies that the allegations in paragraph 125 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 125 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        126.    Samsung denies that the allegations in paragraph 126 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 126 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is




                                                   25
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 26 of 34 PageID #: 290




required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        127.    Samsung denies that the allegations in paragraph 127 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 127 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        128.    Samsung denies that the allegations in paragraph 128 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 128 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        129.    Samsung denies that the allegations in paragraph 129 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 129 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        130.    Samsung denies that the allegations in paragraph 130 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 130 of the Complaint also appear to




                                                   26
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 27 of 34 PageID #: 291




contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        131.    Samsung denies that the allegations in paragraph 131 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 131 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        132.    Samsung denies that the allegations in paragraph 132 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 132 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        133.    Samsung denies that the allegations in paragraph 133 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 133 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        134.    Samsung denies that the allegations in paragraph 134 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and




                                                   27
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 28 of 34 PageID #: 292




on that basis denies them. The allegations in paragraph 134 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        135.    Samsung denies that the allegations in paragraph 135 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 135 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        136.    Samsung denies that the allegations in paragraph 136 of the Complaint

concerning Plaintiff’s characterization of certain Samsung products are complete or accurate, and

on that basis denies them. The allegations in paragraph 136 of the Complaint also appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that it has infringed any valid and

enforceable patent claim or that Plaintiff is entitled to any relief.

        137.    Samsung denies the allegations in paragraph 137 of the Complaint.

        138.    Samsung denies the allegations in paragraph 138 of the Complaint.

        139.    Samsung denies the allegations in paragraph 139 of the Complaint.

        140.    Samsung denies the allegations in paragraph 140 of the Complaint.

                            ALLEGED WILLFUL INFRINGEMENT

        141.    Samsung incorporates by reference its responses to each preceding paragraph as if

fully set forth herein.




                                                   28
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 29 of 34 PageID #: 293




       142.    Samsung denies the allegations in paragraph 142 of the Complaint.

       143.    The allegations in the first sentence of paragraph 143 of the Complaint appear to

contain conclusions of law and no response of Samsung is required; to the extent an answer is

required, Samsung denies the allegations. Samsung denies that the remaining allegations in

paragraph 143 of the Complaint are complete or accurate, and based on its current investigation

to date Samsung is without knowledge or information sufficient to form a belief as to the truth of

the remaining allegations of paragraph 143 of the Complaint, and therefore denies them.

       144.    The allegations in paragraph 144 of the Complaint appear to contain conclusions

of law and no response of Samsung is required; to the extent an answer is required, Samsung

denies the allegations. Samsung denies that the allegations in paragraph 144 of the Complaint are

complete or accurate, and based on its current investigation to date Samsung is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of paragraph 144 of the Complaint, and therefore denies them.

       145.    The allegations in paragraph 145 of the Complaint appear to contain conclusions

of law and no response of Samsung is required; to the extent an answer is required, Samsung

denies the allegations. Samsung denies that the allegations in paragraph 145 of the Complaint are

complete or accurate, and based on its current investigation to date Samsung is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of paragraph 145 of the Complaint, and therefore denies them.

       146.    The allegations in paragraph 146 of the Complaint appear to contain conclusions

of law and no response of Samsung is required; to the extent an answer is required, Samsung

denies the allegations.

       147.    Samsung denies the allegations in paragraph 147 of the Complaint.




                                                29
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 30 of 34 PageID #: 294




                                  DEMAND FOR JURY TRIAL

        148.    This paragraph sets forth Plaintiff’s request for a jury trial to which no response is

required.

                                     PRAYER FOR RELIEF

        These paragraphs set forth the statement of relief requested by Plaintiff to which no

response is required. Samsung denies that Plaintiff is entitled to any relief and specifically denies

all the allegations and prayers for relief contained in paragraphs (a) through (f) of Plaintiff’s

prayer for relief.

                      DENIAL OF ANY REMAINING ALLEGATIONS

        Except as specifically admitted herein, Samsung denies any remaining allegation in

Plaintiff’s Complaint.



                                  AFFIRMATIVE DEFENSES

        Subject to the responses above, Samsung alleges and asserts the following defenses in

response to the allegations in Plaintiff’s Complaint, undertaking the burden of proof only as to

those defenses deemed affirmative defenses by law, regardless of how such defenses are

denominated herein. In addition to the affirmative defenses described below, subject to its

responses above, Samsung specifically reserves all rights to allege additional affirmative

defenses that become known through the course of discovery.

                               FIRST AFFIRMATIVE DEFENSE
                                   (Failure to State a Claim)

        The Complaint fails to state a claim upon which relief can be granted.




                                                  30
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 31 of 34 PageID #: 295




                              SECOND AFFIRMATIVE DEFENSE
                                     (No Infringement)

        Samsung does not infringe any valid and enforceable claim of any asserted patent in any

manner or under any theory of infringement, including under 35 U.S.C. § 271(a), (b), (c), and/or

(f), literally or under the doctrine of equivalents, directly or indirectly, willfully or otherwise,

including pursuant to the doctrines of joint or divided infringement. Samsung has not performed

any act and is not proposing to perform any act in violation of any rights validly belonging to

Plaintiff.

                               THIRD AFFIRMATIVE DEFENSE
                                        (Invalidity)

        The asserted claims of the asserted patents are invalid for failure to satisfy the

requirements of 35 U.S.C. § 100, et seq., including, but not limited to, one or more of the

following: 35 U.S.C. §§ 101, 102, 103, 111, 112, 116, 132 and/or 251 and the judicial doctrine

of obvious-type double patenting.

                              FOURTH AFFIRMATIVE DEFENSE
                                  (Limitation on Damages)

        Plaintiff’s claims for damages are statutorily limited under 35 U.S.C. §§ 286 and 287.

                              FIFTH AFFIRMATIVE DEFENSE
                         (Prosecution History Estoppel and Disclaimer)

        Plaintiff’s claims are barred in whole or in part by the doctrines of prosecution history

estoppel and/or prosecution disclaimer.

                               SIXTH AFFIRMATIVE DEFENSE
                                    (Waiver and Estoppel)

        Plaintiff’s claims for relief are barred in whole or in part by the doctrines of waiver

and/or estoppel.




                                                   31
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 32 of 34 PageID #: 296




                             SEVENTH AFFIRMATIVE DEFENSE
                                       (Standing)

       Plaintiff lacks standing to assert some or all of the asserted patents against Samsung.


                              EIGHTH AFFIRMATIVE DEFENSE
                                      (Ensnarement)

       Plaintiff’s claims are barred or limited in whole or in part by the doctrine of ensnarement.

                         RESERVATION OF AFFIRMATIVE DEFENSES

       Samsung hereby reserves the right to supplement its affirmative defenses as discovery

proceeds in this case.

                                      PRAYER FOR RELIEF

WHEREFORE, Samsung requests that:

       1.        Plaintiff takes nothing by way of its Complaint;

       2.        The Court enter judgment in favor of Samsung and against Plaintiff, thereby

dismissing the Complaint in its entirety, with prejudice, and deny Plaintiff all requested relief;

       3.        The Court find that the asserted claims of the asserted patents are invalid and/or

unenforceable;

       4.        The Court find that Samsung has not infringed, literally or under the doctrine of

equivalents, directly or indirectly, willfully or otherwise, any valid claim of any asserted patent;

       5.        The Court find that Plaintiff cannot recover any damages from Samsung for any

infringement of any asserted patent and is not entitled to injunctive relief;

       6.        The Court declare that this case is exceptional, entitling Samsung to its attorneys’

fees under 35 U.S.C. § 285, and award Samsung its costs and reasonable attorneys’ fees; and

       7.        The Court grant Samsung all other and further relief that the Court deems

appropriate.



                                                  32
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 33 of 34 PageID #: 297




                                      JURY DEMAND

      Samsung demands a trial by jury on all issues so triable.


 Dated: March 16, 2020                    Respectfully submitted,


                                          By: /s/ Melissa R. Smith

                                               Melissa R. Smith
                                               State Bar No. 24001351
                                               GILLAM & SMITH, LLP
                                               303 South Washington Avenue
                                               Marshall, Texas 75670
                                               Telephone: (903) 934-8450
                                               Facsimile: (903) 934-9257
                                               Email: melissa@gillamsmithlaw.com

                                               Mark Fowler (pro hac vice)
                                               Aaron Wainscoat (pro hac vice)
                                               Robert Buergi (pro hac vice)
                                               Erik R. Fuehrer (pro hac vice)
                                               Jonathan Hicks (pro hac vice)
                                               DLA Piper LLP (US)
                                               2000 University Avenue
                                               Palo Alto, CA 94303-2215
                                               Telephone: (650) 833-2000
                                               Fax: (650) 833-2001
                                               mark.fowler@dlapiper.com
                                               aaron.wainscoat@dlapiper.com
                                               robert.buergi@dlapiper.com
                                               erik.fuehrer@dlapiper
                                               jonathan.hicks@dlapiper.com

                                               ATTORNEYS FOR DEFENDANTS
                                               SAMSUNG ELECTRONICS CO., LTD. and
                                               SAMSUNG ELECTRONICS AMERICA, INC.




                                              33
Case 2:19-cv-00372-JRG Document 22 Filed 03/16/20 Page 34 of 34 PageID #: 298




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a) on March 16, 2020. Any other counsel of record will

be served by a facsimile and/or first class mail.


                                           /s/ Melissa R. Smith
                                               Melissa R. Smith




                                                    34
